DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amendments and remarks filed on 4/7/22. Claims 1, 4, and 20 have been amended. Claims 1-30 are pending rejection below: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8, 12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He CN_108059819_A (machine English translation).
1.	Regarding Claims 1, 5, 6, 8, 12, 14, and 20, He discloses a material comprising thermoplastic polyurethane (TPU; corresponds to claimed polymer matrix and TPE of claims 5, 6, and 8) along with dispersed graphene (paragraphs 0032-0035) in an amount that teaches Applicants’ claimed ranges wherein said material provides good antibacterial function that can be used in automobile interior trim materials too (corresponds to claimed limitation of instant Claims 12, 14, 20) (Derwent Abstract). Applicants are defining the claimed “antiviral material” in the claims set to include, at a minimum: a polymeric matrix and graphene particles; wherein the concentration of graphene particles ought to range from 0.05 wt% to less than or equal to 10 wt% based on the total weight of said antiviral material; see independent claims 1, 16, 20, and 24. As such, using this claimed definition and applying it to He include just the inclusion of its “polymeric matrix” to be its use of TPU particles and “graphene particles” to be its use of “graphene oxide”, we find then that He discloses its “material” to comprise 60-70 parts of TPU and 1-5 parts of graphene oxide (Derwent Abstract). These concentrations result in a concentration of said graphene oxide to range from 1.41 wt% to 7.69 wt% which teaches the claimed ranges found within the independent and dependent, instant claims. Given this, it would be expected for it to inherently exhibit antiviral material. In this vein, regarding product claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
	Claims 7, 13, 15, 16, 19, 20, 23, 24, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over He CN_108059819_A (machine English translation), as applied to claims 1, 5, 6, 8, 12, 14, and 20, and in view of Farrar USPA_20170240736_A1.
2.	Regarding Claims 13, 15, and 19, He does not disclose using its material in instrument panels.
3.	Farrar discloses forming interior trim components including instrument panels (corresponds to electrical devices) (paragraph 0003).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention, of He, by using it in the instrument panels, of Farrar. One of ordinary skill in the art would have been motivated in increasing the utility of its invention by using it in similar applications to automotive interior trims mentioned by prior art.
5.	Regarding Claims 7, 16, and 24, He in view of Farrar suggests an automotive interior trim, such as an instrument panel (Farrar: paragraphs 0030, 0031) comprising a polymeric skin (corresponds to claimed flexible exterior surface), a substrate (corresponds to claimed rigid substrate), and a foam (corresponds to claimed compressible foam) there-between (Farrar: paragraph 0030). It would be obvious to use the corresponding antiviral material, of He, mentioned above on the “skin” (corresponds to claimed flexible exterior surface) so that it can be used in fighting viruses and bacteria that get into contact with it since it is exposed to the outside.
6.	Regarding Claims 20 and 23, He in view of Farrar suggests interior doors, consoles, door panels, A or B pillar trim covers, and seats (corresponds to claimed class-A interiors) (Farrar: Title and paragraph 0031).
7.	Regarding Claim 29, He in view of Farrar suggests a material comprising thermoplastic polyurethane (TPU) (He: Derwent Abstract).
8.	Regarding Claim 30, He in view of Farrar suggests forming airbag cover (Farrar: paragraph 0012).
Claims 2, 3, 4, 9, 10, 11, 17, 18, 21, 22, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over He CN_108059819_A (machine English translation) in view of Farrar USPA_20170240736_A1, as applied to claims 13, 16, 19, 20, 23, 29, and 30, and further in view of Jana “Development of a copper-graphene nanocomposite based transparent coating with antiviral activity against influenza virus”.
9.	Regarding Claims 2, 9, 17, 18, 21, 22, 25, 26, 27, and 28, He in view of Farrar does not suggest the claimed layered arrangement.
10.	Jana discloses using coatings of cuprous oxide embedded (corresponds to coupled limitation) with graphene in the form of a sheet (corresponds to claimed one layer) along with polyvinyl polymeric material that exhibits strong antiviral activity (Figures 5, 7, and 8; Abstract).
11.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material, of He in view of Farrar, by using cuprous oxide and graphene together with its polymeric material, as disclosed by Jana. One of ordinary skill in the art would have been motivated in doing so in order to gain stronger antiviral activity. The sheet would expected to inherently possess the carbon atoms arranged in a 2D lattice structure.
12.	Regarding Claims 3, 4, 10, although multiple coatings along with the claimed concentrations are not disclosed it would nevertheless be expected to apply multiple coatings and vary the concentrations as per the exact specification of the application, as is well known in the art.
13.	Regarding Claim 11, it would be expected for this limitation to be inherently fulfilled due to the combination of references teaching substantially the same product.
Response to Arguments
Applicant's arguments filed 4/7/22 have been fully considered but they are not persuasive. 
Applicants state: “The subject application includes independent Claims 1, 16, 20, and 24. In the Office Action, the Examiner has rejected independent Claims 1 and 20 as obvious in light of He (see Office Action page 2), independent Claims 16 and 20 as obvious in light of Farrar (see Office Action page 3). While neither of these rejections refer to independent Claim 24, paragraph 5 at page 3 refers to Claim 24. Accordingly, Applicant assumes that the Office Action includes a clerical error that independent Claim 24 is rejected based upon a combination of He and Farrar. If this is incorrect, Applicant respectfully requests a clarification of the rejection of Claim 24.”
The Examiner respectfully submits that it was a clerical error that has now been corrected above.
Applicants state: “The Office Action refers to “He CN_108059819_A (machine English translation)”. Applicant did not receive a machine English translation of He. Applicant respectfully requests that if any further Office Action maintains reference to He that the Office provide Applicant a certified translation of He with the rejections making reference thereto. Applicant does not have a certified translation of He, and herein refers to a “Google Patents” machine translation thereof. Accordingly, any reference to He herein by Applicant is made with reference to the “Google Patents” machine translation as of the filing date of the subject amendment.”
The Examiner respectfully submits that the machine English translation for He CN_108059819_A was in fact filed on 1/10/22 alongside the Non-Final Rejection.
Applicants state: “Nevertheless, even based upon the Applicant’s understanding of He, He does not disclose or render obvious independent Claim 1. Initially, Applicant notes that independent Claim 1 recites “wherein the antiviral material comprising the graphene particles exhibits antiviral activity.” Applicant is unable to find the term antiviral in He.”
The Examiner respectfully submits that given that He teaches the use of the claimed thermoplastic elastomer dispersed with graphene in the claimed concentration, it would be expected for it to inherently exhibit antiviral material. In this vein, regarding product claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
Applicants state: “Further, He appears to disclose a mixture of various items including a TPU, rubbers, and other materials listed in parts-by-weight portions. Graphene is listed as being provided as 1, 2, 3, 4, or 5 parts-by-weight. Even assuming that the translation to which Applicant has access is correct, this range provides a minimal range of graphene weight percent as a total weight of a material. In fact, independent Claim 1 recites “graphene particles dispersed in the polymeric matrix at a concentration of greater than or equal to about 0.05 wt.% to less than or equal to about 10 wt.% based on the total weight of the antiviral material.” Accordingly, the limited disclose of He clearly does not disclose or render obvious independent Claim 1.”
The Examiner respectfully submits that Applicants are defining the claimed “antiviral material” in the claims set to include, at a minimum: a polymeric matrix and graphene particles; wherein the concentration of graphene particles ought to range from 0.05 wt% to less than or equal to 10 wt% based on the total weight of said antiviral material; see independent claims 1, 16, 20, and 24. As such, using this claimed definition and applying it to He include just the inclusion of its “polymeric matrix” to be its use of TPU particles and “graphene particles” to be its use of “graphene oxide”, we find then that He discloses its “material” to comprise 60-70 parts of TPU and 1-5 parts of graphene oxide (Derwent Abstract). These concentrations result in a concentration of said graphene oxide to range from 1.41 wt% to 7.69 wt% which teaches the claimed ranges found within the independent and dependent, instant claims.
Applicants state: “Further, independent Claim 1 recites “graphene particles disbursed in the polymeric matrix” which He also, based upon Applicant’s current understanding, fails to disclose. He discloses TPU particles but fails to disclose any graphene particles. He discloses graphene present in discrete 1, 2, 3, 4, or 5 parts-by-weight, but does not appear to disclose graphene particles. Accordingly, in light of He disclosing TPU particles and not graphene particles, He actually appears to teach away from independent Claim 1 that recites graphene particles. In particular, independent Claim 1 recites “graphene particles disbursed in the polymeric matrix” which does not appear to be taught by He. Also, the Examiner provides no reasoning that He’s disclosure renders obvious particles disbursed in a polymeric matrix as recited in independent Claim 1.”
The Examiner respectfully submits that it is well known in the art that graphene oxide typically is used in such polymer matrix compositions in the form of particles. Lastly, He discloses a material comprising thermoplastic polyurethane (TPU; corresponds to claimed polymer matrix and TPE of claims 5, 6, and 8) along with dispersed graphene (paragraphs 0032-0035).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 9, 2022